Writ Conditionally Granted and Opinion Filed February 17, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00768-CV

                      IN RE C.D., F.D. AND L.D., Children

          Original Proceeding from the 255th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-19-12390

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                           Opinion by Justice Schenck
      In this original proceeding, relators, T.S.T. and R.M.M., the foster parents of

C.D., F.D, and L.D., challenge the trial court’s order striking their petition in

intervention in the underlying parental-termination proceeding, urging the trial court

erroneously concluded that the 12-month placement rule to establish a foster parent’s

standing to intervene was tolled under a Texas Supreme Court’s emergency orders

regarding the COVID-19 state of disaster. We issued an order staying the trial of

this suit affecting the parent–child relationship pending resolution of this original

proceeding and requested a response to the petition. The Texas Department of

Family and Protective Services (the “Department”) responded; the parents did not.

In its response, the Department asserted the petition is moot because the trial court
lost jurisdiction of the underlying case before it issued the challenged order. After

reviewing the parties’ briefs and the mandamus record, we conclude nothing

indicates the trial court ever lost jurisdiction to rule on relators’ petition in

intervention and the trial court abused its discretion in applying the Texas Supreme

Court’s emergency orders regarding the COVID-19 state of disaster to suspend the

time for relators to establish standing to intervene. Accordingly, we conditionally

grant the petition for writ of mandamus.

                                   BACKGROUND

      On July 3, 2019, the Department filed petitions seeking to terminate the

parental rights of the Mother and Father of C.D., F.D., and L.D. On the same day,

the trial court entered ex parte orders appointing the Department as temporary

managing conservator of the children. The children were placed in relators’ home

in July or August of 2019.

      On March 19, 2020, the trial court consolidated the cases. On December 3,

2020, relators filed a petition in intervention seeking, in part, termination of the

parental rights of both parents and appointment as joint permanent managing

conservators of the children. On August 26, 2021, Mother filed a motion to dismiss

the petition in intervention based solely on the ground that the current supreme court

emergency order regarding the COVID-19 state of disaster suspended the time

necessary for relators to establish standing to intervene in the case. The trial court

conducted a hearing on the motion on August 31, 2021. The court agreed with

                                         –2–
Mother and granted the motion and struck the petition in intervention.             This

mandamus proceeding followed.

                                    JURISDICTION

      As a threshold matter, we address the Department’s assertion the petition is

moot because the trial court lacked jurisdiction over the underlying case when it

struck the intervention petition.

      In cases where the Department requests conservatorship of a child or

termination of the parent–child relationship, the Family Code requires the court to

begin the trial no later than the first Monday after the first anniversary of the date

the court rendered a temporary order appointing the Department as temporary

managing conservator. See TEX. FAM. CODE ANN. § 263.401(a). The trial court may

extend the deadline if it finds that “extraordinary circumstances necessitate the child

remaining in the temporary managing conservatorship of the department and that

continuing the appointment of the department as temporary managing conservator

is in the best interest of the child.” Id. § 263.401(b). If the court makes those

findings, the court may retain the suit on its docket “for a period not to exceed 180

days after the time described by Subsection (a).” Id. If the trial court does not begin

the trial within the required time, the court’s jurisdiction over the suit is terminated

and the suit is automatically dismissed without a court order. Id. § 263.401(a), (c);

see also In re G.X.H., 627 S.W.3d 288, 292 (Tex. 2021). The parties may not extend

the deadlines “by agreement or otherwise.” FAM. § 263.402.

                                          –3–
          In this case, the trial court signed an order appointing the Department

temporary managing conservator of the children on July 3, 2019. The first Monday

following the first anniversary of that date was July 6, 2020. On June 12, 2020, prior

to the dismissal date in effect, the trial court signed an order extending the dismissal

date to January 2, 2021, as permitted by section 263.401(b) of the Texas Family

Code. See id. § 263.401(b).1 Ordinarily, the court may not grant any additional

extensions under section 263.401. FAM. § 263.401(c). But certain orders of the

Texas Supreme Court, adopted in response to the state of disaster created by

COVID-19, allow a trial court to extend the automatic dismissal date in proceedings

under Subtitle E, Title 5 of the Family, suits affecting the parent–child relationship

(SAPCR). In order for the court to retain jurisdiction by extending the dismissal



1
    Section 263.401(b) provides:

          Unless the court has commenced the trial on the merits, the court may not retain the suit
          on the court’s docket after the time described by Subsection (a) unless the court finds that
          extraordinary circumstances necessitate the child remaining in the temporary managing
          conservatorship of the department and that continuing the appointment of the department
          as temporary managing conservator is in the best interest of the child. If the court makes
          those findings, the court may retain the suit on the court’s docket for a period not to exceed
          180 days after the time described by Subsection (a). If the court retains the suit on the
          court’s docket, the court shall render an order in which the court:

      (1) schedules the new date on which the suit will be automatically dismissed if the trial on the
          merits has not commenced, which date must be not later than the 180th day after the time
          described by Subsection (a);

      (2) makes further temporary orders for the safety and welfare of the child as necessary to avoid
          further delay in resolving the suit; and

      (3) sets the trial on the merits on a date not later than the date specified under Subdivision (1).

FAM. § 263.401(b).


                                                       –4–
date, however, the court must actually extend the dismissal date before it expires. In

re A.M., No. 07-19-00391-CV, 2020 WL 1174579, at *3 (Tex. App.—Amarillo Mar.

11, 2020, no pet.) (mem. op.).2

        The record before us indicates the trial court did not attempt to extend the

dismissal date until January 14, 2021, after the prior extension of the deadline for

disposition of the case lapsed. Thus, the trial court lost jurisdiction over the

Department’s petition on January 2, 2021. See FAM. § 263.401(c).

        Even though the trial court’s jurisdiction over the Department’s petition

expired, the trial court retained jurisdiction over relators’ petition in intervention

seeking termination of the parent–child relationship. See In re L.D.R., No. 05-21-

00369-CV, 2021 WL 5104376, at *3 (Tex. App.—Dallas Nov. 3, 2021, no pet.)

(mem. op.). The jurisdictional restrictions of section 263.401(a) apply only to the

court’s jurisdiction over the suit affecting the parent–child relationship filed by the

department that requests termination of the parent–child relationship or requests that

the department be named conservator of the child. FAM. § 263.401(a). There are no

similar restrictions on the court’s jurisdiction over a termination suit brought by a

private party. L.D.R., 2021 WL 5104376, at *3. Relators filed their petition in

intervention on December 3, 2020 when the trial court had jurisdiction over the case.


    2
      The court does not have to enter a written order to render an extension of the dismissal date, the court
may also extend the dismissal date with a docket sheet entry or by making an oral pronouncement in the
presence of the court reporter. G.X.H., 627 S.W.3d at 298 (citing TEX. FAM. CODE ANN. § 102.026)). In
this case, there is no docket entry that extends the January 2 dismissal date, and there is no reporter’s record
of any hearings in the operative time frame.
                                                     –5–
Nothing indicates the trial court ever lost jurisdiction to rule on relators’ petition in

intervention seeking termination of Mother’s and Father’s parental rights.

      We conclude the trial court had jurisdiction to rule on Mother’s motion to

strike relators’ petition in intervention. Accordingly, we will proceed to determine

whether the trial court clearly abused its discretion in striking the petition and, if so,

whether relators have an adequate remedy by appeal.

                       AVAILABILITY OF MANDAMUS RELIEF

      To be entitled to mandamus relief, relator must show both that the trial court

has clearly abused its discretion and that he has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004). A clear abuse of

discretion occurs when a trial court “reaches a decision so arbitrary and unreasonable

as to amount to a clear and prejudicial error of law.” Walker v. Packer, 827 S.W.2d

833, 839 (Tex. 1992) (orig. proceeding).          A trial court has no discretion in

determining what the law is or applying the law to the facts. Id. Therefore, a clear

failure by the trial court to analyze or apply the law correctly will constitute an abuse

of discretion and may result in appellate reversal by extraordinary writ. Id. at 840.

      Standing is a component of subject matter jurisdiction and is a constitutional

prerequisite to maintaining a lawsuit under Texas law. In re M.K.S.–V., 301 S.W.3d

460, 463 (Tex. App.—Dallas 2009, pet. denied). Thus, it may be raised for the first

time on appeal by the parties or by the court. Tex. Ass’s of Bus. v. Tex. Air Control

Bd., 852 S.W.2d 440, 445–46 (Tex. 1993). Whether a party has standing to seek

                                          –6–
relief in a suit affecting the parent–child relationship is governed by the Texas

Family Code. In re E.G.L., 378 S.W.3d 542, 547 (Tex. App.—Dallas 2012, pet.

denied).

      A person seeking conservatorship of a child must have standing to bring suit.

In re I.I.G.T., 412 S.W.3d 803, 805–06 (Tex. App.—Dallas 2013, no pet.). Standing

in a SAPCR is governed by the family code, and a party bringing a SAPCR must

plead and establish standing under the family code’s provisions. M.K.S.–V., 301

S.W.3d at 464. Intervention in a pending SAPCR is governed by specific provisions

of the family code. See FAM. § 102.004(b).

                                     DISCUSSION

      To intervene in the SAPCR, relators were required to establish statutory

standing under the family code. See id. Under section 102.004(b), the trial court

may permit a grandparent or other person deemed to have had substantial contact

with the child leave to intervene in a pending suit if there is satisfactory proof that

appointment of one or both parents as managing conservator would significantly

impair the child’s physical health or emotional development. Id. Relators, as foster

parents, may only be granted leave to intervene if they would also have standing to

file an original suit. Id. § 102.004(b-1). A foster parent has standing to file an

original suit if the child has been placed in their home “for at least 12 months ending

not more than 90 days preceding the date of the filing of the petition.”            Id.

§ 102.003(a)(12).

                                         –7–
      At the hearing on Mother’s motion to strike the petition in intervention, the

trial court judge expressed her belief that, with respect to CPS cases, the supreme

court’s order tolled the relevant time periods.

      We disagree with the trial court’s assessment of the effect of the supreme

court’s emergency order because paragraph 4 of the order provided:

      In any proceeding under Subtitle E, Title 5 of the Family Code, all
      deadlines and procedures must not be modified or suspended, unless
      permitted by statute, except the dismissal date may be extended as
      follows: . . . .

Supreme Court of Texas, Fortieth Emergency Order Regarding the COVID-19 State

of Disaster, Misc. Docket No. 21-9079, 629 S.W.3d 911 (Tex. 2021) (emphasis

added).

      The Department’s petition in this case was filed under family code section

262.105, which is part of Subtitle E, Title 5 of the family code. See FAM. § 262.105.

Thus, paragraph 4 of the Emergency Order applies to this case. Paragraph 4 provides

that deadlines and procedures, except the dismissal date, in proceedings under

Subtitle E, Title 5 of the family code “must not be modified or suspended, unless

permitted by statute.” Thus, the 12-month-placement requirement for relators to

establish standing was not suspended by the emergency order. See In re M.T.-G.,

No. 05-21-00763-CV, 2022 WL 178688, at *3 (Tex. App.—Dallas Jan. 20, 2022,

orig. proceeding) (mem. op.). Accordingly, the trial court abused its discretion in

striking relators’ petition on that basis.


                                             –8–
        Next, we address the Department’s assertion that even if the trial court

misapplied the supreme court’s emergency orders, it did not abuse its discretion in

striking relators’ petition in intervention because relators did not request leave to file

their petition and did not present satisfactory proof that appointment of the parents

as sole or joint managing conservators would significantly impair the children’s

physical health or emotional development. See FAM. § 102.004(b).

        With respect to the Department’s assertion relators did not request leave to

file their petition in intervention, we note this ground was not raised in the trial court.

Nevertheless, we reject this assertion because relator’s petition in intervention can

reasonably be read as a request for leave to intervene. The petition (1) alleges that

relators are the foster parents of the children, (2) seeks termination of Mother’s and

Father’s parental rights and appointment of relators as permanent joint managing

conservators of the children, and (3) concludes by requesting relief in accordance

with the allegations in the petition. See In re A.T., No. 14-14-00071-CV, 2014 WL

11153028, at *9 (Tex. App.—Houston [14th Dist.] July 15, 2014, no pet.) (mem.

op.).

        As to the Department’s assertion relators did not present satisfactory proof of

significant impairment to invoke standing to intervenor, we note that, in its petition,

the Department sought termination of the parental rights of Mother and Father based

on their longstanding drug use and mental health issues, F.D. and L.D. having tested

positive for amphetamines at birth, and mother having left C.D. largely in the care

                                           –9–
of a relative, who also tested positive for drug use.           Clear, deliberate, and

unequivocal assertions of fact in live pleadings are regarded as judicial admissions.

Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 905 (Tex. 2000). A judicial

admission not only relieves an adversary from making proof of the fact admitted but

also bars the party himself from disputing it. Id. We cannot say at this point that the

record fails to show proof of the significant impairment requirement.

      Moreover, we note, this ground was not raised in the motion to strike the

intervention or at the hearing on the motion. Thus, we do not know how the trial

court would have exercised its discretion had it considered the remaining grounds

for intervention under section 102.004(b). Nor were relators given an opportunity

to respond and make the showing required by that section. While in general we may

affirm a trial court’s order if it is correct on any legal theory applicable to the case,

we will not affirm the trial court’s order based on a legal theory not presented to the

trial court and to which the other party had no opportunity to respond. M.T.-G., 2022

WL 178688, at *4. We agree that the burden is on relators to make the showing

required by section 102.004(b), but at this juncture the trial court has not considered

that showing or exercised its discretion based on a fully developed record. Because

relators’ standing was not challenged on any ground other than the suspension of the

placement requirement by the supreme court’s emergency orders, we decline to

further consider this unraised ground.

      Finally, the Department argues relators have an adequate remedy by appeal

                                         –10–
from a final judgment. The Texas Supreme Court has held that mandamus review

is appropriate when the trial court’s jurisdiction is challenged in a proceeding

involving child custody issues. See Geary v. Peavy, 878 S.W.2d 602, 603 (Tex.

1994) (orig. proceeding).      Due to the unique and compelling circumstances

presented in a SAPCR case, mandamus relief is an appropriate remedy for an order

denying or granting a motion to dismiss for lack of standing in such a case. In re

Martin, 523 S.W.3d 165, 169 (Tex. App.—Dallas 2017, orig. proceeding); In re

Shifflet, 462 S.W.3d 528, 541–42 (Tex. App.—Houston [1st Dist.] 2015, orig.

proceeding) (no adequate remedy on appeal and mandamus proceeding appropriate

to seek relief from order granting motion to dismiss intervention in SAPCR case for

lack of standing).

      In this case, the trial court’s jurisdiction over relators’ petition in intervention,

which sought custody of the children, was challenged by Mother’s motion to

dismiss. In this context, we conclude relators do not have an adequate remedy by

appeal.

                                     CONCLUSION

      We conditionally grant the petition for writ of mandamus. We order the trial

court to vacate its order of August 31, 2021 striking relators’ petition in intervention.

Because we assume the trial court will comply with this opinion, we direct our clerk

not to issue the writ of mandamus unless information is received that the district

court has not so complied.

                                          –11–
     We lift the stay issued by this Court on October 26, 2021.




                                         /David J. Schenck/
                                         DAVID J. SCHENCK
                                         JUSTICE


210768F.P05




                                      –12–